Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a quantum state receiving module for receiving the set of quantum states”, in Claim 15.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1, 10, 14, 23 are objected to because of the following informalities: 
In Claim 1, line 5, “the set” was probably meant to be the set of qubits (to distinguish it from the set of quantum states). The same objection is made for Claim 14; additionally in Claim 14, the “(i)” in line 2 should probably be deleted.
In claim 10, line 1, “claim 3” should probably be claim 9 (to negate possible 112 issues pertaining to “the reference state” and “F1”). The same objection is made for Claim 23 where “claim 16” should probably be claim 22.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent Claims 1 and 14 recites the “reduced-cost circuit” that would have some depth (as dependent Claims 3 or 16 points out for example); however, it is unclear in these independent claims as to how the “quantum autoencoder”, the “decoder” and the “reduced-cost circuit” as recited in the independent claims achieves reduced circuit depth for the quantum circuit/gates. This also amounts to as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The corresponding dependent claims are also subsequently rejected.

Additionally, Claim 11, line 4, recites the limitation “average fidelity”. This is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The same rejection is made for Claim 24. Pertinent dependent claims are also subsequently rejected.
Additionally, Claim 12 recites the limitations “training a first subset of the encoder circuit”, it is unclear what this first subset represents, and “the second space”, which lacks antecedent basis. The same rejections are made for Claim 25.
Additionally, Claim 13 recites the limitations “training a second subset of the encoder circuit”, it is unclear what this second subset represents, and “the second space”, which lacks antecedent basis. The same rejections are made for Claim 26.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Romero, “Quantum autoencoders for efficient compression of quantum data”, Feb. 2017 (in applicants’ IDS), in view of Lamata, “Quantum Autoencoders via Quantum Adders with Genetic Algorithms”, Sep. 2017 (also in applicants’ IDS, provided version used).

Regarding Claim 1, Romero teaches:
A method comprising: generating, by a quantum autoencoder, based on a set of quantum states encoded in a set of qubits, a decoder circuit that acts on a subset of the set of qubits, a size of the subset being less than a size of the set (Figs. 1, 4; sections II-III: wherein a quantum autoencoder that is based on a classical autoencoder is discussed, and the input quantum states encoded as qubits representing the input nodes is compressed to a smaller number of nodes/qubits, and the decoder that acts on the compressed nodes/qubits).
Romero may not have explicitly taught:
and generating a reduced-cost circuit, the reduced-cost circuit comprising: (1) a new parameterized quantum circuit acting only on the subset of the set of qubits, and (2) the decoder circuit. (Emphasis added).
However, Lamata in a similar field of quantum autoencoders shows (Fig. 2; p. 2: wherein it is shown and discussed a 2-qubit quantum autoencoder that approximate quantum adding operation producing a state with large overlap, allowing for an encoding of the initial 2-qubit quantum information subspace into a single-qubit subspace to a certain fidelity, that is the reduced cost circuit).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Lamata with that of Romero for generating a reduced-cost circuit comprising a new parameterized quantum circuit acting only on the subset of the set of qubits and the decoder circuit.
The ordinary artisan would have been motivated to modify Romero in the manner set forth above for the purposes of encoding information into a smaller amount of resources that may be useful in different quantum technologies [Lamata: p. 1].

Regarding Claim 2, Romero further teaches:
The method of claim 1, further comprising: receiving the set of quantum states generated by at least one quantum circuit, having a depth D1 and a first cost function having a first cost value C1 (Fig. 4; pp. 2-4: wherein it is discussed further reducing the circuit, that is its depth, based on a cost function and fidelity; and the quantum register comprises input and reference states used in determining the fidelity and in the cost function).

Regarding Claim 3, Romero further teaches:
The method of claim 2, wherein generating the reduced-cost circuit comprises generating the reduced-cost circuit to act on the set of qubits, the reduced-cost circuit having a second depth D2 and being associated with a corresponding second cost function having a second cost value C2, wherein at least one of the following is true: (1) C2 is less than C1; and (2) D2 is less than D1 (Fig. 4; p. 4: wherein as shown and discussed, an iterative procedure on optimization by minimizing the cost function for the compressed states and compression circuit, or depth, is used, until convergence, the succeeding depth and cost function values in the iterative optimization procedure necessarily being progressively smaller).

Regarding Claim 4, Romero further teaches:
The method of claim 3, wherein C2 is less than C1 and D2 is less than D1 (Fig. 4; p. 4: wherein as shown and discussed, an iterative procedure on optimization by minimizing the cost function for the compressed states and compression circuit, or depth, is used, until convergence, the succeeding depth and cost function values in the iterative optimization procedure necessarily being progressively smaller).

Regarding Claim 5, Romero further teaches:
The method of claim 3, wherein C2 less than C1 (Fig. 4; p. 4: wherein as shown and discussed, an iterative procedure on optimization by minimizing the cost function for the compressed states and compression circuit, or depth, is used, until convergence, the succeeding depth and cost function values in the iterative optimization procedure necessarily being progressively smaller).

Regarding Claim 6, Romero further teaches:
The method of claim 3, wherein D2 is less than D1 (Fig. 4; p. 4: wherein as shown and discussed, an iterative procedure on optimization by minimizing the cost function for the compressed states and compression circuit, or depth, is used, until convergence, the succeeding depth and cost function values in the iterative optimization procedure necessarily being progressively smaller). 

Regarding Claim 7, Romero further teaches:
The method of claim 3, wherein the first cost function calculates a first energy cost and wherein the second cost function calculates a second energy cost (p. 8: wherein as stated, the autoencoders and their associated cost function previously discussed above and used in the optimization for the compressed circuit are further used as state preparation tools that have direct application in the context of quantum variational algorithms that approximate the energy or the time evolution of an eigenstate by performing measurements on a quantum state prepared according to a parameterized ansatz).

Regarding Claim 8, Romero further teaches:
The method of claim 3, wherein the first cost function represents a first function of a first number of gates within a circuit and wherein the second cost function represents a second function of a second number of gates within the circuit (p. 3: wherein as discussed, to implement the quantum autoencoder model on a quantum computer it is among other things, decomposed into a quantum circuit suitable for optimization, which as previously pointed out was based on cost functions, and as further pointed out, for the implementation to be efficient, again based on the previously discussed cost function, the number of parameters and the number of gates in the circuit should scale polynomially with the number of input qubits).

Regarding Claim 9, Romero further teaches:
The method of claim 3, wherein the first cost function represents a first fidelity F1 of a first output state of the decoder circuit compared to a reference state (Table I; p. 2, 3, 4: wherein as described, the learning task for a quantum autoencoder is to find unitaries which preserve the quantum information of the input through the smaller intermediate latent space, and to quantify the deviation from the initial input state to the output an expected fidelity is used; and as further discussed the unitary which maximizes the average fidelity is defined to be the cost function. And, the cost function of the quantum autoencoder is defined as the weighted average of fidelities between the trash state produced by the compression and the reference state and this cost function is iteratively optimized).

Regarding Claim 10, Romero further teaches:
The method of claim 3, wherein the second cost function represents a second fidelity F2 of a second output state of the decoder circuit compared to the reference state, wherein F1 < F2 (Table I; p. 2, 3, 4: wherein as described, the learning task for a quantum autoencoder is to find unitaries which preserve the quantum information of the input through the smaller intermediate latent space, and to quantify the deviation from the initial input state to the output an expected fidelity is used; and as further discussed the unitary which maximizes the average fidelity is defined to be the cost function. And, the cost function of the quantum autoencoder is defined as the weighted average of fidelities between the trash state produced by the compression and the reference state and this cost function is iteratively optimized which also optimizes the fidelities relative to each other). 

Regarding Claim 11, Romero further teaches:
The method of claim 1, wherein generating the reduced-cost circuit comprises training an encoder circuit and the decoder circuit with the new parameterized quantum circuit to optimize average fidelity of a plurality of training states (Fig. 4; p. 2, 4: wherein as discussed classical learning methods are used to find the unitary which maximizes the average fidelity).

Regarding Claim 12, Romero further teaches:
The method of claim 11, wherein training comprises training a first subset of the encoder circuit to reduce the second space by a single qubit (Table II; Figs. 1, 8; pp. 1, 2: wherein as discussed, if an autoencoder is successfully trained to reproduce x at the output at least approximately, then the remaining n bits immediately after the erasure, referred to as the latent space, represent a compressed or reduced encoding of the string x, that is autoencoders shrink the space between the first and second layer). 

Regarding Claim 13, Romero further teaches:
The method of claim 11, wherein training comprises training a second subset of the encoder circuit to reduce the second space by a single qubit (Table II; Figs. 1, 8; pp. 1, 2: wherein as discussed, if an autoencoder is successfully trained to reproduce x at the output at least approximately, then the remaining n bits immediately after the erasure, referred to as the latent space, represent a compressed or reduced encoding of the string x, that is autoencoders shrink the space between the first and second layer). 

Claims 14-26 are similar to Claims 1-13 respectively and are rejected under the same rationale as stated above for those claims.
Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant and pertinent prior art relating to this application where for example Martinis, US 2019/0156239 A1, teaches estimating the fidelity of quantum circuits. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127